DETAILED ACTION
1.  The present application is being examined under the pre-AIA  first to invent provisions.  This Action is in response to the Amendment filed 1/29/2021.  Claims 1-20 are pending.

Response to Amendments/Response to Arguments
2.  Applicant’s arguments regarding the prior 35 USC 101 rejection was fully considered.  Applicant argues the claims as amended.  The prior 35 USC 101 rejection is withdrawn.  The new grounds of rejection set forth below are necessitated by amendment.  Applicant argues that the claims are drawn to an improvement and integrate the judicial exception into a practical application.  The Examiner respectfully disagrees.  The claims fall within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Specifically, the limitations of communication between users in an educational community via portfolios associated with users, electronically presenting and associating items with each portfolio, taking actions on the items in the portfolio depending on authorization criteria, determining whether a user has modified an item, presenting the modified item to a second user, and determining whether to return the items to the first user based on actions taken by the second user on the modified items, as claimed, is a method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components (e.g., computing devices, server, storage device, digital content).

Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The new ground of rejection set forth below are necessitated by amendment.
The Examiner acknowledges the filing of the Terminal Disclaimer.  It is noted that the person who signed the Terminal Disclaimer does not appear to have a POA on file, nor listed in the Oath.  The Terminal Disclaimer should be resubmitted, and/or any deficiencies should be corrected.  

Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.  Claims 1-20 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 is drawn to t 
The claims fall within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Specifically, the limitations of communication between users in an educational community via portfolios associated with users, electronically presenting and associating items with each portfolio, taking actions on the items in the portfolio depending on authorization criteria, determining whether a user has modified an item, presenting the modified item to a second user, and determining whether to return the items to the first user based on actions taken by the second user on the modified items, as claimed, is a method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components (e.g., computing devices, server, storage device, digital content).    
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computing devices, server, storage device, digital content) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Methods of Organizing Human Activity” groupings of abstract ideas, but for the recitation of generic computer components as discussed above.  For example, claims 2-3 are drawn to authorization criteria for the items, claim 4 is drawn to authorized users, claim 5 is drawn to security profiles and roles of users, claim 6 is drawn to content, claims 7-9 are drawn to taking actions on content, claims 10-11 are drawn to permissions, claim 12 is drawn to levels of control, claim 13 is drawn 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
5.  Claims 1, 2, 5-12, 14-17, and 19 are rejected under 35 USC 103(a) as being unpatentable over Etesse (US 2004/0030781), hereinafter “Etesse,” in view of Benevento, II (US 2005/0058978), hereinafter “Benevento.”
As to claim 1, Etesse teaches:
a) a plurality of computing devices that communicates with a plurality of users in an educational community (e.g., fig. 1A); 
b) at least one server in communication with each of the plurality of computing devices, each server in communication with at least one data storage device hosting a plurality of electronic portfolios, each electronic portfolio associated with one or more users of the plurality of users in the educational community (e.g., fig. 1B-C, 5, [0096]); and
c) wherein the at least one server is presents to the one or more users an electronic page (e.g., fig. 5 et seq.) and allows the one or more users to associate one or more digital items with each electronic portfolio on the electronic page and wherein the one or more users are able to perform desired actions on the one or more digital items in each electronic portfolio depending on authorization criteria (e.g., fig. 5-22, [0031-0040], [0096] et seq	., [0132] et seq., though entire document is relevant).
Etesse as applied above teaches at least one server (see above) but does not expressly teach (1) determining whether a first user has modified at least one of the 
However, as to (1) and (2), Benevento teaches or suggests determining whether a first user has modified at least one of digital items (e.g., fig. 5, [0095-0096]) and presenting the modified at least one of digital items to a second user based on the determining whether the first user has modified the at least one of the digital items (e.g., fig. 5, [0095-0096]).  As to (3), Etesse as applied above teaches or suggests wherein a teacher/instructor can read and post comments (modifications/assessment) to the file and return the file to the student (e.g., [0163]).  As Benevento as applied above teaches or suggests a user modifying an item and sending/receiving the modified item to/from another user (e.g., [fig. 5, [0005-0096]), the combination would further teach or suggest that a teacher (a second user) modifies items (e.g., performs actions such as commenting or any other assessments) and based on determining whether the file is modified, submits/returns the assessed modified file to a student (a first user).  As such, the combination meets the claimed subject matter. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse to implement the claimed subject matter.  The motivation would have been to facilitate effective performance and communication of various assignment items and assessments/feedback/etc., between at least a student and a teacher.
As to claim 2, Etesse as applied above further teaches or suggests wherein the authorization criteria includes at least one permission profile associated with at least one of the digital items (e.g., definition of user as applied to the content, such as student/instructor, [0031-0034]).
As to claim 5, Etesse as applied above further teaches or suggests wherein the authorization criteria includes at least one security profile associated with at least one role, each role including at least one of the plurality of users (e.g., [0031-0034]).
As to claim 6, Etesse as applied above further teaches or suggests wherein the one or more digital items include at least one of artifacts, reflections, collections or presentations (e.g., fig. 5-22, though entire document is relevant).
As to claim 7, Etesse as applied above further teaches or suggests wherein the actions include commenting on at least one of the digital items (e.g., fig. 13, [0171], [0034, 0158]).
As to claim 8, Etesse as applied above further teaches or suggests wherein the actions include assessing at least one of the digital items (e.g., [0195] et seq.).
As to claim 9, Etesse as applied above further teaches or suggests wherein the actions include at least one of reading, modifying, sharing, and creating at least one of the digital items (e.g., [0031-0034]).
As to claim 10, Etesse as applied above further teaches or suggests wherein the authorization criteria include at least one permission-specific criterion (e.g., [0031-0039).
As to claim 11, Etesse as applied above further teaches or suggests wherein the authorization criteria include enrollment data for the plurality of users (e.g., [0034-0039] et seq).
As to claim 12, Etesse as applied above further teaches or suggests wherein each server is configured to allow one or more users to have different levels of control over the associated electronic portfolios (e.g., [0031-0039, 0142], [0169] et seq.).
As to claim 14, Etesse as applied above further teaches or suggests wherein each server is configured to allow each user to perform searches across the plurality of electronic portfolios (e.g., fig. 6, [0168]).
As to claim 15, Etesse as applied above further teaches or suggests wherein results of each search return digital items based on keywords associated with said digital items (e.g., fig. 6, [0168]).
As to claim 16, Etesse as applied above does not expressly teach wherein the results of each search return digital items about which that particular user was previously unaware.
However, it is suggested that the results of each search return digital items about which that particular user was previously unaware, especially if it is the user’s first search and/or the user is new to the system (e.g., fig. 6, [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse and Benevento to support the claimed subject matter.   The motivation would have been to support returning initial search results to a new user and realize the purpose of a search system to present relevant information to the user.
As to claim 17, Etesse as applied above does not expressly teach wherein at least one of the keywords is dynamically defined by each user.
However, since Etesse supports a search feature (e.g., [0168]), it is suggested that a user would be able to freely input a search of at least one keyword, thus dynamically defining keyword(s) to be searched, as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse and Benevento to support the claimed subject matter.   The motivation would have been to accommodate any usage scenario of the system for a user to perform a content search.
As to claim 19, the combination as applied above further teaches or suggests wherein at least one of the digital items is an assignment prepared by the first user and presented to the second user (e.g., Etesse, [0150-0153, 0163, 0195-0198]).
6.   Claims 3 and 4 are rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, and further in view of Velupillai (US 2007/0022418), hereinafter “Velupillai.”
As to claim 3, the combination as applied above does not expressly teach wherein the authorization criteria includes at least one global configuration profile associated with the plurality of electronic portfolios.
However, Velupillai teaches or suggests including a global configuration profile to allow initial operation (e.g., [0017]).  As applied in combination, it is suggested that this would apply to initial levels of access of data files of Etesse (e.g., [0031] et seq., and can be changed by an administrator [0142]).

As to claim 4, Etesse as applied above further teaches or suggests wherein the plurality of users includes at least one user authorized to set at least one global configuration profile (e.g., administrator [0031-0034, 0142]).
7.  Claim 13 is rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, and further in view of Gerace et al. (US 2006/0242554), hereinafter “Gerace.”
As to claim 13, the combination as applied above does not expressly teach allowing the plurality of users to tag digital items using at least one keyword.
However, Gerace as applied above further teaches or suggests wherein each server is configured to allow the plurality of users to tag digital items using at least one keyword (e.g., [0157]).  This would enhance the keyword search of Etesse (e.g., [0168]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse and Benevento to implement the claimed subject matter.  The motivation would have been to facilitate identification and description of content to enhance the search and retrieval ability. 
8.  Claim 18 is rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, and further in view of Fowler (US 2002/0194166), hereinafter “Fowler.”
As to claim 18, the combination as applied above does not expressly teach wherein at least one of the keywords is predefined.
However, Fowler teaches or suggests wherein at least one keyword is predefined (e.g., fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse and Benevento to support the claimed subject matter.   The motivation would have been to support conveniently choosing certain keywords to sift through data thus improving convenience.
9.  Claim 20 is rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, and further in view of Bradford et al. (US 2006/0147890), hereinafter “Bradford.”
As to claim 20, the combination as applied above does not expressly teach wherein the assessment of the assignment item by the second user is performed using at least one rubric.
However, Bradford teaches or suggests wherein an assessment of an assignment item by a second user is performed using at least one rubric (e.g., [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse and Benevento to support the claimed subject matter.   The motivation would have been to facilitate effective student evaluation.

Conclusion
10.  Applicant’s arguments were fully considered but were not persuasive.  The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             2/25/2021